Citation Nr: 1609967	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction was subsequently transferred to the RO in Anchorage, Alaska.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's gastrointestinal disorder, inclusive of gastroesophageal reflux disease, esophagitis, hiatal hernia, gastritis, gastropathy, and esophageal and gastric motility dysfunction, is at least as likely as not of service origin.  


CONCLUSION OF LAW 

A gastrointestinal disorder, inclusive of gastroesophageal reflux disease, esophagitis, hiatal hernia, gastritis, gastropathy, and esophageal and gastric motility dysfunction, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the disposition reached in this case is fully favorable to the appellant, the need to discuss the RO's compliance with the VA's duties to notify and assist the Veteran and with the terms of the Board's three prior remands is obviated. 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran has credibly and consistently indicated that he began to suffer heartburn, pain, and swallowing difficulties requiring the clearing of his throat in the early 1970s when serving in the military and that, when he sought medical assistance therefor, he was advised to utilize an antacid and to elevate his head while sleeping.  He also offers an account, equally credibly and consistent, that from that time on, i.e., during the remainder of his service and thereafter, that he continued to experience those symptoms and also regularly carried with him and made use of Tums or Rolaids, as well as antacids, in an effort to reduce his symptoms and achieve relief of his gastrointestinal pain.  

Service treatment records confirm the Veteran's account that he sought medical care in service for the claimed disorder.  In February 1973, he was seen for a one-month history of abdominal pain occurring mostly in the evenings and unrelated to any specific food or beverage intake.  There was reported to be no belching, change in bowel movement, or melena.  The clinical impressions were of rule out esophagitis, mild, and rule out hiatal hernia and he was advised to take Maalox and to raise the head of his bed.  He was again seen two weeks later in mid-March 1973 for persistent symptoms, when it was noted by the attending medical professional that a Bernstein's test would be administered.  Such test is a measure of acid perfusion useful in differentiating esophageal pain from a separate origin and, after an acid solution is introduced into the esophageal area, a lack of discomfort from the acid rules out esophagitis.  Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th ed. (2003).  The results of that testing are not reflected in available service treatment records, nor are subsequently compiled service examination or treatment records reflective of pertinent complaints or findings.  

Medical evidence developed postservice first identifies relevant pathology in December 1989, when a barium enema obtained during a course of private medical care disclosed a sliding hiatal hernia with reflux and dysphagia, for which Reglan and Zantac were prescribed.  He was then referred to a specialist in February 1990, when complaints of a lump in the throat and a history of hiatal hernia and gastroesophageal reflux were set forth.  The examiner indicated that the Veteran recalled having had a problem with his stomach for years prior with coffee, which he addressed by discontinuing coffee intake and elevating the head of his bed.  Further evaluation and testing in subsequent years disclosed findings consistent with or leading to entry of diagnoses dysphagia, gastritis, gastroesophageal reflux disease, mild reactive gastropathy, and gastric/esophageal motility disorder.  

The Board has on three prior occasions remanded this appeal in order to obtain medical opinions pertaining to questions raised by the instant appeal, and in each instance, including those attempts made following the Board's most recent remand in August 2015, the reviewing medical professional has failed to consider adequately the Veteran's own assertions that his underlying symptoms and manifestations of a gastrointestinal nature were first present in service and continued postservice until diagnosed in the late 1980s.  Rather, each medical professional has chosen to rely exclusively on medical records or the absence thereof in concluding that inservice complaints of the Veteran were acute and transitory in nature and otherwise unrelated to his current gastrointestinal disability.  The Board, however, has previously found in the context of its prior remands that in fact the Veteran's account of pertinent symptoms and manifestations beginning in service and continuing thereafter was both credible and consistent, which too is herein reiterated and underscored.  As well, his lay evidence is probative and persuasive, notwithstanding a gap of many years from the time his initial complaints are documented until the initial postservice diagnosis in the late 1980s.  

Moreover, despite the existence of medical opinions adverse to the Veteran's claim, there is at least some medical support within the record that is corroborative of the Veteran's deemed credible and persuasive testimony.  More specifically, a VA examiner in March 2011 found that there was a 50 percent probability that the Veteran's gastritis was attributable to smoking and there are repeated uses of the standard, at least as likely as not, by the VA independent medical expert in August and September 2014 when addressing various questions addressed, including there being equal probability that the Veteran's reflux disease and hiatal hernia were part of the Veteran's aging process and not associated with his time in military service; that the single event of heart burn in 1973 was self-limited, transient, acute and successfully treated with antacids; that the Veteran's gastropathy was due to aging; and that the lump in the throat self-identified about ten years after service was the result of acute gastrointestinal symptoms in service.  

Here, the Veteran's credible and persuasive account of gastrointestinal symptoms dating to service and continuing thereafter is entitled to great probative weight, and notwithstanding the multiple medical opinions of record contraindicating entitlement to the benefit sought, there is sufficient medical support of the Veteran's claim for the Board to conclude that it is at least as likely as not that the Veteran's current gastrointestinal disablement may be attributed to lengthy, honorable service of the Veteran.  To that end, the benefit sought on appeal is granted.  


ORDER

Service connection for a gastrointestinal disorder, inclusive of gastroesophageal reflux disease, esophagitis, hiatal hernia, gastropathy, gastritis, and esophageal and gastric motility disorder, is granted.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


